I should
like first of all to congratulate you, Sir, on your election as
President of the General Assembly and to thank you for
having accepted the weighty task that you will be carrying
out during this session. We also wish to express our best
wishes to your country, Namibia, which you so ably
represent. We also pay tribute to your predecessor, Mr.
Opertti, for the manner in which he guided our work
during the previous session.
I should also like to take this opportunity to extend
my sincere congratulations to the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga on their
admission to our Organization.
My statement is in line with the statement made here
by the Presidency of the European Union. I wish merely
to highlight some of the issues that are particularly
important for us.
Early in the month of August, two young African
children, Yaguine and Fodé, were found dead, stowed
away in the landing gear of a Sabena aeroplane, victims
of an idealism and an innocence that led them to embark
on a reckless voyage in search of the mirages of western
society.
Yaguine and Fodé left us a moving message, of
which I would like to quote some passages here:
“To the people in charge in Europe: it is to
your solidarity and to your kindness that we make
an appeal for help for Africa ... We are suffering
enormously ... We have war, disease ... We have
schools, but in order to get a good education and
good teaching, one needs large amounts of money;
and our parents are poor.
“So, we Africans, especially African children
and young people, ask you to create a great and
effective organization for Africa ... We need you to
fight poverty”.
The great organization of which Yaguine and Fodé
dreamed is here before me in its most universal form. It
was conceived from the outset for the maintenance of
peace and for economic and social development. The
authors of the Charter regarded those two aspects as
inseparable. Over the last decade, this great Organization
has succeeded in laying a worldwide foundation for
economic and social values aimed at creating a more
civilized world, a world in which globalization has
gradually come to the fore.
Here I am thinking of the discrete but tenacious
work at the great United Nations conferences and
summits to find new directions for development. That
significant work must be continued and consolidated. The
15


universal commitments made at Jomtien for education, at
Rio de Janeiro for the environment, at Vienna for human
rights, at Copenhagen for social development, at Cairo for
population and development, at Beijing for women, at
Rome for hunger and at Istanbul for human settlements
constitute irreversible gains for mankind. It is gratifying
that the concerns debated and the conclusions adopted at
those conferences have increasingly become the inspiration
for our national policies and are helping to bring about the
indispensable convergence among those policies.
But the tragedy of Yaguine and Fodé brings us face to
face with the harsh reality of unbalanced development. As
I speak, 1.3 billion women and men are surviving — or
trying to survive — on less than one dollar per day; 840
million of them, including 160 million children, suffer daily
from hunger or malnutrition. Even more serious, as those
two teenagers remind us, 260 million children have no
access to primary or secondary school because of a lack of
means. Every day, 250 million children go to work instead
of to school. At the dawn of the third millennium, it is
increasingly difficult for our civilization to tolerate such
social and human marginalization and such a lack of
solidarity, in particular for our children.
We must forge stronger solidarity within the United
Nations. We must restore humanism to its rightful place in
international relations. For this fight against poverty and
this campaign for emancipation to succeed, we must agree
to a decisive review of the mechanism that underlies the
economic fluctuation, that causes financial tension and its
attendant social consequences, and that tolerates massive
exploitation of the weakest by forces that are often
impersonal and unidentifiable.
Hence, we are deeply convinced that we must restore
the primacy of political leadership in our globalized society.
We must endeavour without hidden agendas to organize a
new world political order. We need stronger and more
coherent United Nations action for economic and social
development, which requires the use of all available global
tools for economic, financial and commercial governance.
This means we must be more determined to restoring the
primacy of policy and no longer to permit democratic
legitimacy to be circumvented or even flouted by selfish or
speculative interests. The rights of peoples must always
prevail over the power of money.
Belgium will support United Nations efforts to restore
the Organization's mission to protect against the
unacceptable side-effects of globalization. In that spirit, my
country attaches great importance to the success of the
coming Millennium Assembly. In that context, Belgium
is pleased that it will serve as host to the Third United
Nations Conference on the Least Developed Countries in
the spring of 2001, which will bring together in Brussels
all development partners. We hope that this major event
will lead to a renewed commitment to the integration of
these countries in the world economy on the basis of
concrete and quantifiable objectives. The Belgian
Government, which recently came into office, has clearly
expressed its political will gradually to increase our
funding of bilateral partnerships and cooperation. We
shall pay particular attention to the quality and the
coherent implementation of the projects we sponsor.
I express the wish that this Assembly session be
conducted under the banner of Africa. Your stimulating
opening statement, Mr. President, and the addresses by
President Mbeki of South Africa and by President
Bouteflika of Algeria, sent a strong message in that
regard. We Belgians have a traditional interest in the
political, economic and development prospects of Central
Africa. Belgium must reestablish the bonds with that
region which history and experience have bestowed upon
it. This also implies responsibilities which my
Government will endeavour to shoulder in a responsible
and coherent manner. I am thinking in particular of the
twofold task of the United Nations as an organization
both for the maintenance of peace and for the promotion
of development. I also have in mind human rights issues,
of which my Government is particularly aware.
Against this backdrop, the new Belgian Government
has placed cooperation with Central Africa at the top of
its agenda. To us, it is important that peace and stability
should return to Central Africa. The Lusaka Ceasefire
Agreement offers hope. It requires the political will of the
various parties concerned to address the root causes of the
present conflict and to seek solutions at a regional level.
A significant effort by the international community will
be necessary to encourage and support them. My country
will do its share, and will intensify its direct contacts and
its financial support. Belgium has responded to the appeal
of the Security Council by placing liaison officers at the
disposal of the Secretary-General. They will be deployed
in accordance with Security Council resolution 1258
(1999) of 6 August 1999.
It goes without saying that we fully respect the wish
of African leaders that they should find their own political
solutions to the conflicts that undermine the continent.
But this can imply no ambiguity about the roles of the
Security Council and of the General Assembly. Nor does
16


it mean that the rest of the world should refrain from
action: achieving peace in the Great Lakes region will
require tremendous efforts and resources.
Here we must think about concluding a true
partnership pact with the countries of Central Africa.
Inspired by the Stability Pact for the Balkans, this would
form part of a genuine strategy for cooperation among
countries. With the support of the major financial
institutions, such a pact could revitalize the economic
mechanisms of partner countries and reinvigorate their
social and democratic development. We believe such s
partnership pact should be based on the voluntary and
mutually respectful cooperation of each African and non-
African signatory country and should in no way be
construed as an attempt at neo-colonial domineering of that
part of the world.
Other regions of Africa deserve more attention and
effort on the part of the international community. I think in
particular of the bloody conflict which has plunged Angola
into unspeakable humanitarian tragedy. I also think of the
war between Ethiopia and Eritrea, which must be prevented
from extending into Somalia. In Sierra Leone, the efforts of
neighbouring countries, which Belgium and other partners
have supported, give reason for optimism. We also hope
that Guinea-Bissau will regain civil peace. But much
remains to be done to improve the situation of the peoples
of southern Sudan and of Somalia.
Whatever the media's focus, now turned towards other
parts of the world, it is important that we do not forget the
suffering of men, women and especially children of those
countries of Africa, who aspire to education, health and
development. The new international policies, based more on
balance and on the sharing of prosperity, should be directed
towards them, too.
I turn briefly to North Africa. The presidency of the
European Union recalled that the Maghreb countries are
experiencing significant growth. They remain an essential
partner for Europe and for world peace, prosperity and
development. Economic, social, cultural and political ties
with the southern Mediterranean basin will have to be
strengthened in the coming months and years.
I also hope that the international Community will fulfil
its commitment to support the Middle East peace process.
There, too, it will be a matter of releasing the financial and
human resources to ensure the economic, social and
democratic development of the various regions and peoples
who are committed to peace. My country is ready to
respond to calls for cooperation in this regard.
There is another region where the United Nations
has been called upon to play a crucial and difficult role.
The Kosovo crisis has implications for the security of my
country and Europe as a whole. It also obliges us to ask
a sensitive question about the limits to the right of the
international community to intervene in the internal affairs
of a State.
The North Atlantic Treaty Organization (NATO)
intervention has appreciably reinforced the idea that moral
and ethical considerations are in the process of
overshadowing the traditional concept of national
sovereignty in international relations. If there is one
lesson for our Organization to learn from the twentieth
century, it is that for no State can the massacre of its own
people be considered an “internal affair”, under any
pretext. This legal formalism would ultimately amount to
admitting that, as the head of the United Nations Interim
Administration Mission in Kosovo (UNMIK), Bernard
Kouchner has said, it would be “legitimate, although not
elegant, to massacre one's own people”.
Yet the Security Council is well-equipped to deal
with massive violations of human rights. Article 42 of the
United Nations Charter allows the Council to qualify such
violations as a threat to international peace and security
and to authorize armed intervention, as it has on several
occasions — for example, in Iraqi Kurdistan in 1991; in
Somalia in 1992; in Bosnia and Herzegovina in 1994; and
in Liberia and Sierra Leone in 1997.
If the Security Council could not fully play its role
at the beginning of the Kosovo crisis, this was due less to
a divergence of views between States over the essence of
the problem than because there was a rift between the
advocates of the right of humanitarian intervention and
the defenders of the traditional legal system, which
regards national sovereignty as the absolute foundation of
international relations. My country deeply regrets that a
potential double veto constituted an insurmountable
obstacle that was inappropriate given the extreme urgency
of the situation. We hope that resorting to force without
the Council's approval will not constitute a precedent. The
world needs an international legal order that prevails over
the law of the jungle. In this respect, we all hope that
resolution 1244 (1999) signals a return to international
legality.
17


Belgium welcomes the decisive attitude of the Security
Council regarding East Timor. We hope for a speedy
restoration of normality there, with the return of its
inhabitants, reconstruction of the country and the
establishment of a state of law resulting from the expressed
will of its people.
Here it is opportune to recall the urgent need for the
international community to provide itself with the tools
needed to prevent and punish barbaric acts. We need a
tribunal charged with prosecuting those responsible for the
gravest crimes affecting the whole international community.
The adoption in Rome of the Statute of the International
Criminal Court is an important landmark. I appeal to all
States to sign and ratify it so that the Court can start to
operate as soon as possible. Belgium's ratification of the
Statute is imminent. This new tribunal must be endowed
with the human and material means necessary for the
accomplishment of its mission.
This leads me to the issue of United Nations reform,
and primarily the reform of the Security Council.
For six years a Working Group under the guidance of
the President of the General Assembly has attempted, with
more or less success, to ascertain which reforms would
make it possible to re-gild the coat of arms of the Security
Council. In spite of the efforts of successive Presidents,
little progress has been made. Nevertheless, the scope of
the issue and possible improvements have been identified.
I believe that new momentum can come only from a new
determination on the part of our Governments.
In the view of my country, the Security Council is an
anachronistic reflection of the world of 1946. In 53 years
the number of independent countries has grown fourfold,
and new great Powers can, whether on economic,
demographic or geopolitical grounds, legitimately claim a
larger share of international responsibility.
The reasons for reform are evident. Lack of it,
continuance of the status quo and opposition to change
involve the following dangers.
Countries which are legitimate candidates for a
permanent seat on the Security Council, frustrated in their
ambitions, will be less inclined to contribute to the
collective effort to maintain peace, prevent conflict and give
multilateral development aid. Equally, other countries,
unable to justifiably claim a permanent seat, will be
deprived of participation in shouldering global
responsibilities, because of their number and the lack of
objective rotation criteria. That will bring about a loss of
representativeness and legitimacy, and ultimately of the
Council's authority.
My country chairs a group of 10 Member States
seeking a solution that can command the broadest
possible support. In spite of the obstacles, we intend to
persevere.
The reforms that we are considering are not limited
to the Security Council; they also aim at rendering the
machinery of the United Nations more effective and
efficient. I pay tribute to Secretary-General Kofi Annan,
who has thrown himself into the task with great
determination.
The United Nations continues to be an indispensable
Organization. It must be strengthened so that it can carry
out the tasks and responsibilities given it by the Charter.
Reform is therefore essential to strengthen the
mechanisms for the solidarity and harmonious
development to which we all aspire.
This reform must be accompanied by a sound
financial outlook. There has been no improvement over
the last 12 months; this situation must be redressed.
Belgium, like the many other States which pay their
contributions on time and unconditionally, calls for all
Member States to do the same. It will be understood, of
course, that here I am looking particularly towards
Washington. Belgium, a friend and ally of the United
States, reaffirms that it is essential that that country play
its role in the United Nations. We all need the United
States, but it must shoulder its responsibilities, including
its financial responsibilities, within our Organization.
So far I have mostly spoken of what is not working.
But there are many areas where progress, even
considerable progress, is being made. The Organization
has played a considerable role in giving an ethical
dimension to the criteria governing international relations.
My country welcomes this. As the first victim of
chemical weapons — gas used on the battlefields of the
Yser — Belgium was a passionate advocate of the
process that led to the conclusion and the implementation
of the Chemical Weapons Convention. Similarly, we are
supporting the efforts to combat biological and
bacteriological weapons and the fight to abolish anti-
personnel mines. We are also presently engaged in efforts
to reduce the spread of small arms.
18


The anarchistic accumulation of small arms and the
scourge of anti-personnel mines remain among the most
acute problems at this close of the century. These weapons
exacerbate conflicts and are instruments of death and terror,
in Africa as well as in Asia, Latin America and the
Balkans. Nor do the societies of Western Europe and North
America escape this cancer, the full extent of which has yet
to be felt.
Several initiatives have been taken to tackle these
problems, and my country was fully involved in them. By
way of example I would like to mention the Brussels
conference of October 1998 and the Code of Conduct and
the common action of the European Union, as well as our
participation in and financial support for the expert groups
set up by the Secretary-General.
We will continue our policy of prevention and
reduction with regard to accumulations of small arms, as
well as our fight for the abolition of anti-personnel mines.
In general, in the appropriate forums we will continue
to take initiatives to promote arms control and disarmament.
I am thinking, for example, of the reinforcement of the
Biological Weapons Convention, limitations on arms-
trafficking, the intensification of the fight against the
violation of embargoes on weapons transfers and the fight
against the increase of nuclear arsenals.
From economic and social development to
disarmament or humanitarian intervention, there is a central
theme that underlies all our actions: human rights. It has
become clearer and clearer in the past few years that human
rights are intertwined with the promotion of international
peace and security, economic prosperity, sustainable
development and social justice.
In all the reforms of the activities and the structures of
the United Nations that have been carried out with the
impetus of the Secretary-General, the promotion of human
rights is a cross-cutting theme involving all the
organizations and agencies that operate on a global scale.
Belgium supports this global and integrated approach
without reservations; but the task is immense. Thus, it is in
the interest of the United Nations to ensure the
collaboration of regional organizations, whose competencies
and potential in this field can help in the achievement of
these common objectives.
The inaugural address of the new Belgian Government
unequivocally put human rights at the top of its agenda and
announced its intention of pursuing an active policy
within all the relevant international organizations.
I would like to pay particular homage to our
Secretary-General, whose patience and tact have often
made the difference in extremely difficult circumstances.
My Government remains a steadfast supporter of all his
initiatives to prepare our Organization for the challenges,
known and unknown, that lie ahead in the next century.
Through the Secretary-General I would like to pay
special tribute to the United Nations personnel, and
particularly to all those who died on the field of honour
in humanitarian or peacekeeping missions. Every year the
list of victims gets longer. My country appeals to the
global conscience to respect United Nations personnel and
to ensure that crimes against them do not go unpunished.
In conclusion, I sincerely hope that the actions of the
Secretary-General will make our Organization more
credible and more effective, for the United Nations
remains the indispensable universal instrument to achieve
our common goals. It is a beacon in an increasingly
interdependent world, a source of hope for the Yaguines
and Fodés of all the continents.






